Citation Nr: 0522232	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-34 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1977 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied the above claim.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

The veteran has been diagnosed as having PTSD with sexual 
molestation history.  The veteran is claiming that her PTSD 
was a result of being raped by an American and two German men 
while serving in Germany sometime in the fall of 1977.  She 
stated that she could not remember the exact date of the 
rape, but it most likely occurred in September 1977.  She 
also claimed other stressors, which were being physically 
assaulted by a fellow officer twice and being seduced by a 
commanding officer that resulted in a pregnancy.  She 
outlined the alleged abuses and participants in a detailed 
statement submitted in August 2001.  In that statement, she 
provided names of people who might corroborate her 
contentions.  In addition, the veteran stated that she 
reported the rape to the German authorities and to her 
Captain; however, there was no evidence of these reports of 
record.  

Because the veteran's claimed stressors primarily involve 
allegations of personal assault, any development of the 
record must be in accordance with that required of claims 
involving allegations of personal assault.  See Patton v. 
West, 12 Vet. App. 272 (1999).  Veterans claiming service 
connection for disability due to an in- service personal 
assault face unique problems documenting their claims.  
Personal assault is an event of human design that threatens 
or inflicts harm.  Care must be taken to tailor development 
for a male or female veteran.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA Adjudication Procedure Manual M21-1, 
Part III, para. 5.14 (Apr. 30, 1999).

Because assault is an extremely personal and sensitive issue, 
many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  Therefore, alternative evidence 
must be sought.

The M21-1 Manual includes a sample letter to be sent to the 
veteran, asking him to provide detail as to any treatment he 
had received, any family or friends he had communicated with 
concerning the claimed personal assault(s), and any law 
enforcement or medical records pertaining to the alleged 
assault(s).  Id.  See also YR v. West, 11 Vet. App. 393 
(1998) (para. 5.14 is a substantive rule and the equivalent 
of a VA regulation).

In addition, the Board notes that the service medical records 
reveal that in January 1978, several months after the alleged 
rape, the veteran reported that she could not get through a 
day without a drink.  In February and March 1978, the veteran 
was reportedly seen by Mental Hygiene and underwent an 
evaluation.  The record does not include the clinical 
findings from this facility and these records should be 
obtained on remand.

Finally, the Board notes that the October 2001 VA examiner 
stated that the depth and seriousness of the veteran's PTSD 
was very difficult to evaluate.  In view of the need for 
further development to obtain more information from the 
veteran regarding her personal assault claim and past medical 
treatment records as discussed above, the Board feels that 
another VA examination to ascertain the nature, extent, and 
etiology of the veteran's mental condition is appropriate.

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the AMC for the 
following actions:

1.  Make arrangements to obtain the veteran's 
Mental Hygiene service medical records from 
the National Personnel Records Commission 
(NPRC).  All efforts to obtain the records 
should be fully documented, and the NPRC must 
provide a negative response if records are 
not available.

2.  Ask the veteran to identify potential 
alternative sources for supporting evidence 
of such personal assaults in accordance to 
the M21-1 Manual sample letter.  In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of people 
present, and detailed descriptions of events.  
The veteran should be asked to provide any 
additional information possible regarding 
personal assaults and to identify alternative 
sources for supporting evidence of such 
reports.

The veteran is advised that this information 
is necessary to obtain supportive evidence of 
the stressful events and that she must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

3.  Following the completion of # 1 and #2, 
request any supporting evidence from 
alternative sources identified by the veteran 
and any additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.

4.  Thereafter, schedule the veteran for a VA 
special psychiatric examination.  The claims 
file must be provided to the examiner for 
review prior and pursuant to conduction and 
completion of the examination.  The examiner 
must determine the nature, severity, and 
etiology of any psychiatric disorder(s) 
present, to include PTSD.  The examiner 
should utilize DSM-IV in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  With respect to any 
reported personal assaults in service, the 
examiner is requested to analyze the service 
personnel records in light of the examples 
listed in M21-1, Part III, para. 5.14(c)(7).  
Specifically, the examiner should determine 
whether there is in-service and/or post 
service evidence of behavior changes at the 
time of the alleged stressor incident(s), 
which indicate their occurrence.  In doing 
so, the examiner should carefully review all 
of the veteran's statements on file regarding 
the event(s) of in-service harassment which 
may include personal assault as well as the 
secondary evidence and evidence of behavior 
changes shown in the service personnel 
records.  It is requested that the examiner 
interpret the behavior changes and evidence 
pertaining thereto and render an opinion 
whether the behavior changes are related to 
the claimed stressors.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the veteran, she should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  
Notification must be associated with the 
claims file.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




